Citation Nr: 1219454	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  09-15 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner




INTRODUCTION

The Veteran served on active duty from October 1974 to October 1976.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 1996 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

A.  Rating Decision on Appeal

Although the Veteran's claim was certified to the Board following a November 2008 rating decision, the present appeal arises from a February 1996 rating decision that denied service connection for bilateral hearing loss.  Pursuant to the Veteran's September 1995 service connection claim, in January 1996, the RO submitted a request for records, dating on and after July 13, 1985, from the VA Medical Center in Kansas City, Missouri.  This request was finalized on February 23, 1996, which was three days before the February 1996 rating decision was issued.  Among the records sent to the RO was an April 1992 VA audiological evaluation.  Although the records request was finalized prior to the issuance of the February 1996 rating decision, the records generated by the request were time stamped as received by the RO two days after the February 1996 rating decision was issued.  As demonstrated by the February 1996 rating decision itself, the April 1992 VA audiological evaluation was not considered therein.

The April 1992 VA audiological evaluation indicates the presence of left, but not right ear hearing loss and that the Veteran reported experiencing a "blast" on his left side from a .50-calibur machine gun in 1975.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 (2011).  This evaluation, received by VA prior to the expiration of the appellate period for the February 1996 rating decision, constitutes competent, new, and relevant evidence.  The RO's failure to re-adjudicate the Veteran's service connection claim following receipt of the April 1992 VA audiological evaluation report precludes the February 1996 rating decision from becoming final, and further renders the November 2008 rating action of no consequence.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.156(b) (2011); Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011) (holding, "VA must assess any evidence submitted during the relevant period and make a determination as to whether it constitutes new and material evidence relating to the old claim."); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); Young v. Shinseki, 22 Vet. App. 461, 469 (2009).  Thus, the February 1996 rating decision is the proper rating decision on appeal.  

B.  Due Process

As discussed above, pursuant to a January 1996 request for records, the RO received an April 1992 VA audiological evaluation after the February 1996 rating decision was issued.  Subsequent to receiving the April 1992 VA audiological evaluation, the RO did not re-adjudicate the Veteran's claim.  Further, the April 1992 VA audiological evaluation was not contemplated in any adjudication of the Veteran's August 2008 "claim."  In order to afford the Veteran due process, the Board cannot address the April 1992 VA audiological evaluation in the first instance.  See generally, 38 C.F.R. § 19.37 (2011).  Accordingly, a remand is warranted in order for the RO to adjudicate the Veteran's claim to include consideration of the April 1992 VA audiological evaluation.

C.  Adequacy of VA Examinations

The Veteran submitted his original claim of entitlement to service connection in September 1995.  Pursuant to this claim, the Veteran was afforded a VA examination in February 1996.  The Veteran was also afforded a VA examination in October 2008 pursuant to his August 2008 "claim" to "reopen" the issue of entitlement to service connection for bilateral hearing loss.  As discussed above, the RO's failure to re-adjudicate the Veteran's September 1995 claim following the receipt of new and material evidence within the appellate period after the February 1996 rating decision means that the Veteran's September 1995 claim is still pending.  Accordingly, VA's duty assist requires the Board to assess the adequacy of the VA examination afforded to the Veteran pursuant to his September 1995 claim and pursuant to his August 2008 "claim."

In February 1996, the Veteran underwent a VA audiological examination.  The Veteran stated that he was exposed to acoustic trauma in the form of noise associated with .50-calibur machine gun fire.  Ultimately, clinical testing demonstrated no current diagnosis of right ear hearing loss for VA compensation purposes, and moderate to moderately severe sensorineural hearing loss from 3000 Hertz and above in the left ear.  38 C.F.R. § 3.385 (2011).  No etiological opinion was rendered and the record was otherwise devoid of a competent etiological opinion.  The salient issue in the above-captioned is claim is whether any current hearing loss was incurred in or due to the Veteran's active duty service.  Without rendering an etiological opinion, the Board finds that the February 1996 VA examination is insufficient for purposes of determining service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In October 2008, the Veteran underwent another VA audiological examination.  With respect to the Veteran's history of military, occupation, and/or recreational noise exposure, the examiner indicated that the Veteran was exposed to "combat artillery and construction machinery" during his active duty service, and exposed to construction machinery following his active duty discharge.  With regard to the onset of his bilateral hearing loss, the Veteran claimed that it occurred as a result of firing a .50-calibur machine gun.  A thorough clinical evaluation demonstrated no current diagnosis of right ear hearing loss for VA compensation purposes, and normal to severe left ear sensorineural hearing loss.  38 C.F.R. § 3.385.  The examiner then opined as follows:

Bilateral hearing loss...is not caused by or a result of acoustic trauma during military service.

...

The [V]eteran had mild left ear hearing loss at 4000 [Hertz] when entering the service and did not experience a significant threshold shift at separation.  The examiner acknowledges the [V]eteran may have been exposed to high noise levels during the service but there is no evidence the exposure resulted in acoustic trauma and aggravation of left ear hearing loss.  His left ear hearing has deteriorated after military service...The ear asymmetry seen today with left ear hearing worse than right is not consistent with noise induced hearing loss.  The right ear hearing loss is not worse than normal aging.

In rendering this opinion, the examiner indicated that the Veteran's service treatment records were reviewed.  However, the examiner did not specifically address a February 1976 treatment report.  This report, and several treatment reports dated before it, demonstrated that the Veteran complained of left ear symptoms.  Ultimately, the Veteran was referred to a medical officer for an evaluation.  As part of the medical officer's assessment, it was determined that the Veteran experienced "noise trauma."  This assessment, which was more contemporaneous to the Veteran's claimed inservice injury, directly contradicts the examiner's finding of no inservice "acoustic trauma."  Without an opinion addressing the medical officer's assessment, the Board finds that the October 2008 VA examination is inadequate for purposes of determining service connection.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding that medical opinion must be "based on consideration of a veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one").

Additionally, as part of the rationale for the etiological opinion, the October 2008 VA examiner stated that the asymmetric hearing loss was not consistent with noise-induced hearing loss, without further explanation.  In November 1995, the Veteran submitted a statement wherein he claimed that he was provided hearing protection during his active duty service.  The Veteran claimed that the ear plugs given to him did not fit his properly and, when he bent over, the left ear plug fell out.  When the left ear plug fell out, the Veteran claimed that he received a "blast" from a nearby .50-calibur machine gun, which caused him pain and ringing of his ear for "days."  He then claimed that, since this incident, his hearing acuity was never the same.  According to a February 1976 service treatment report, the Veteran complained of a left ear ache following exposure to noise associated with firing a .50-calibur machine gun.  The October 2008 VA examiner did not address how asymmetrical hearing loss was inconsistent with noise-induced hearing loss given the underlying factual circumstances as reported by the Veteran.  For this reason, the Board finds that the October 2008 VA examination is inadequate for purposes of determining service connection.  Id.

Above, the Board found that the both of the VA examinations afforded to the Veteran were inadequate for purposes of determining service connection.  "Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, in order to satisfy VA's duty to assist, the Board finds that a remand is warranted in order to afford the Veteran another VA examination.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded a VA audiological examination to determine whether his hearing loss is etiologically related to his military service.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  After a review of the examination findings and the entire evidence of record, and in light of the service and post service evidence of record, the examiner must render an opinion as to whether any current hearing loss is related to the Veteran's military service, or to any incident therein, to include as due to noise exposure.  In so doing, the examiner must specifically discuss the medical officer's February 1976 assessment that the Veteran was exposed to "noise trauma."  Further, the examiner must specifically address the Veteran's contention that his left ear hearing loss was incurred as a result of exposure to noise associated with firing a .50-calibur machine gun after his left ear plug fell out.  Following the examination and a review of the evidence of record, the examiner must provide a description of the functional effects of the Veteran's hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.  

2.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claim on appeal, taking into consideration all of the relevant evidence record, including the April 1992 VA audiological evaluation.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

